Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional patent Application of Provisional patent application 62/784,088, filed on 12/21/2018.
Claims 1-3, 4, 6-10, 11-16 and 17 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 09/02/2021), Applicants filed a response and an amendment on February 28, 2022, amending claims 4, and 6, and canceling claim 5 is acknowledged. 
Claims 1-3 and 11-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 4 and 6-10 are present for examination.
Applicants' arguments filed on February 28, 2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
 
Withdrawn-Specification objection & Non-compliance of Sequence Rule
The previous objection of the Specification, claim(s) and/or the Drawings for complying with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims and/or specification, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments.   See particularly 37 CFR 1.821(d).
The disclosure is objected to because of the following informalities: 
2422.02     The Requirement for Exclusive Conformance; Sequences Presented
in Drawing Figures 37 CFR 1.821(b) requires….It should be noted, though, that when a sequence  is presented in a drawing, regardless  of  the format or the manner of presentation of that sequence  in  the drawing,  the  sequence must  still be  included in  the  Sequence Listing  and the  sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing (see, Figure 20A) or in the Brief Description of the Drawings. Appropriate correction is required.

Withdrawn-Claim Objections for Non-Compliance of Sequence Rule
The previous objection of the Specification, claim(s) and/or the Drawings for complying with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims and/or specification, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments.   See particularly 37 CFR 1.821(d).
The disclosure is objected to because of the following informalities: 
2422.01-.04     The Requirement for Exclusive Conformance; Sequences Presented
in the Claims, Specification or Drawings, CFR 1.821(a-d) requires….It should be noted, though, that when a sequence  is presented in the Claims, Specification or Drawing more than 10 nucleotides or more than 3 amino acids, regardless  of  the format or the manner of presentation of that sequence  in  the Claims, Specification or Drawing the  sequence must  still be  included in  the  Sequence Listing  and the  sequence identifier (“SEQ ID NO:X”) must be used (see, claim 4, Fig. 20A). Appropriate correction is required. Thus, claim 4 is objected to for NOT complying Sequence Rule (see, above) in the recitation “YXWXFP”, a peptide sequence of six amino acid residues and the patentable weight cannot be determined of said peptide sequence because the Examiner cannot search   said peptide sequence without SEQ ID No. Appropriate correction is required.
Withdrawn-Drawings Objections for failing Sequence Rule
Drawings submitted on 12/23/2019 are not accepted by the Examiner because of Non-compliance of Sequence Rule and Fig. 20A of Drawings recite the nucleic acids sequence or amino acids sequence without a corresponding sequence identifier, i.e. SEQ ID NO: See particularly 37 CFR 1.821(d). Applicants are also advised to correct any Sequence Rule issues in the Specification. Applicant is required to comply with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims and/or specification.  See particularly 37 CFR 1.821(d).

Withdrawn-Claim Objections
The previous objection of Claim 4 in the recitation “YXWXFP” because these conserved amino acids must have positional identification in GGR polypeptide of SEQ ID NO: 1 such as amino acid number X to amino acid number Y of SEQ ID NO: 1 (see, also sequence non-compliant objection), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 4 and 5-10 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 4 and 5-10 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

New-Claim Rejections - 35 USC § 112(a) (New Matter)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


	Claims 4 and 6-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claim 4 is directed to a method for reducing one or more isoprenoid, or precursor thereof, comprising: (a) providing a genetically modified host cell comprising a nucleic acid encoding a polypeptide operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 80% (for claim 4) or 90% (for claim 6) identity to one of SEQ ID NOs:1-8, and SEQ ID NO:9 or SEQ ID NO:12, and a glycine at position 12, a glycine at position 14, a glycine at position 17, an alanine at position 11, a glycine at position 28, a cysteine at position 47, an alanine at position 109, 4Appl. No. 16/725,810 Attorney Docket: 2018-088-02 a glycine at position 113, an alanine at position 156, a glycine at position 158, a glycine at position 287, an aspartate at position 288, a proline at position 295, a glycine at position 300, an alanine at position 304, and an alanine at position 311, wherein (i) the polypeptide is heterologous to the host cell or (ii) the nucleic acid encoding the polypeptide is not operatively linked to the promoter in nature, or a culture comprising the genetically modified host cell, (b) culturing the genetically modified host cell to produce one or more isoprenoid, or precursor thereof, and expressing the polypeptide,  (c) reducing the one or more isoprenoid, or precursor thereof, by the polypeptide; wherein the isoprenoid reduced is geranyl pyrophosphate (GPP), farnesyl pyrophosphate (FPP), geranylgeranyl pyrophosphate (GGPP), geraniol, farnesol (FOH), or geranylgeraniol (GGOH), and (d) recovering the reduced isoprenoid from the genetically modified host cell; wherein the genetically modified host cell is a yeast or bacterium. 
There is no indication in the specification including Sequence listings of SEQ ID NO: 1 (elected as species) of the recitation “an alanine at position 11,” but rather an isoleucine (I) amino acid residue in the context of amino acid residue of the polypeptide geranylgeranyl reductase (GGR) enzyme, as recited in the claim 4, within the scope of the invention as conceived by Applicants at the time the application was filed.  Accordingly, Applicants are required to cancel the new matter in response to this Office Action.  For art rejection, the examiner would not consider this limitation as claim limitation.

New-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 4, 6, 9 and 10 are rejected under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 4 is directed to a method for reducing one or more isoprenoid, or precursor thereof, comprising: (a) providing a genetically modified host cell comprising a nucleic acid encoding a polypeptide operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 80% (for claim 4) to one of SEQ ID NOs:1-8, and SEQ ID NO:9 or SEQ ID NO:12, and a glycine at position 12, a glycine at position 14, a glycine at position 17, (GPP), farnesyl pyrophosphate (FPP), geranylgeranyl pyrophosphate (GGPP), geraniol, farnesol (FOH), or geranylgeraniol (GGOH), and (d) recovering the reduced isoprenoid from the genetically modified host cell; wherein the genetically modified host cell is a yeast or bacterium. Claim 9 is included in this rejection because of the recitation “an amino acid sequence” in the context of GGR enzyme or polypeptide of SEQ ID NO: 1 (elected), which interprets as any fragments of SEQ ID NO: 1 including continuous 4 amino acid residues (this claim could be perfected by reciting “the amino acid sequence”. 
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, claim 4 is drawn to a method for reducing one or more isoprenoid, or precursor thereof, comprising: (a) providing a genetically modified host cell comprising any nucleic acid derived from any sources encoding any polypeptide operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 80% identity (for claim 4), i.e. 20% non-identity to one of SEQ ID NOs:1-8, and that. 20% non-identity encompasses many GGR enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, and SEQ ID NO:9 or SEQ ID NO:12, and a glycine at position 12, a glycine at position 14, a glycine at position 17, an alanine at position 11, a glycine at position 28, a cysteine at position 47, an alanine at position 109, 4Appl. No. 16/725,810 Attorney Docket: 2018-088-02 a glycine at position 113, an alanine at position 156, a glycine at position 158, a glycine at position 287, an aspartate at position 288, a proline at position 295, a glycine at position 300, an alanine at position 304, and an alanine at position 311, wherein (i) the polypeptide is heterologous to the host cell or (ii) the nucleic acid encoding the polypeptide is not operatively linked to the promoter in nature, or a culture comprising the genetically modified host cell, (b) culturing the genetically modified host cell to produce one or more isoprenoid, or precursor thereof, and expressing the polypeptide,  (c) reducing the one or more isoprenoid, or precursor thereof, by the polypeptide; wherein the isoprenoid reduced is geranyl pyrophosphate (GPP), farnesyl pyrophosphate (FPP), geranylgeranyl pyrophosphate (GGPP), geraniol, farnesol (FOH), or geranylgeraniol (GGOH), and (d) recovering the reduced isoprenoid from the genetically modified host cell; wherein the genetically modified host cell is a yeast or bacterium. 
Claims are drawn to very broadly any genetically modified bacterial or yeast host cell comprising any nucleic acid encoding any polypeptide derived from any sources operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 80% identity to one of SEQ ID NOs:1-8, used in a claimed method, i.e. 20% non-identity that encompasses many GGR enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. absence of Structure-Function correlation, whose structures are not fully described in the specification, which is required to fulfill the Written Description requirement. No information, beyond the characterization of polynucleotides encoding GGR enzyme has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the GGR enzymes or proteins within the scope of the claimed genus. The genus of polynucleotides encoding polypeptides claimed is a large variable genus including many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated enzymes (GGR) within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

B. 	Scope of Enablement
Claims 4, 6, 9 and 10 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of reducing one or more isoprenoid or precursor thereof, comprising a genetically modified yeast or bacterial host cell E. coli or S. cerevisiae comprising a gene encoding a protein of geranylgeranyl reductase (GGR) enzyme derived from Sulfolobus acidocaldarius comprising the amino acid sequence of SEQ ID NO: 1-8, or a gene encoding a protein of GGR enzyme, which is 95% identical to SEQ ID NO: 1-8, and SEQ ID NO: 9 or 12 having GGR enzymatic activity used in the claimed method of reducing one or more isoprenoid or precursor thereof, does not reasonably provide enablement for a method for reducing one or more isoprenoid, or precursor thereof, comprising: (a) providing a genetically modified host cell comprising any nucleic acid derived from any sources encoding any polypeptide operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 80% identity (for claim 4), i.e. 20% non-identity to one of SEQ ID NOs:1-8, and that. 20% non-identity encompasses many GGR enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. 20% non-identity that encompasses many GGR enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 
(1) quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence and absence of working examples, (4) the nature of the invention, (5) the state of prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breath of the claims. The factors, which have, lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed below:
The breadth of the claims:
Claims are so broad as to encompass a method for reducing one or more isoprenoid, or precursor thereof, comprising: (a) providing a genetically modified host cell comprising any nucleic acid derived from any sources encoding any polypeptide operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 80% identity (for claim 4), i.e. 20% non-identity to one of SEQ ID NOs:1-8, and that. 20% non-identity encompasses many GGR enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. 20% non-identity that encompasses many GGR enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of genes encoding proteins including mutants, variants and recombinants broadly encompassed by the claims.  In the instant case the disclosure is limited to the nucleotide and encoded amino acid sequence of only few proteins of SEQ ID NO: 1-8.  
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art:
The amino acid sequence of a protein encoded by the polynucleotide sequence, determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, the protein which is 80% identical to SEQ ID NO: 1 i.e. 20% comprises many GCR enzymes, and many mutants, variants and fragments thereof. The art clearly teaches the high level of unpredictability with regard to the effect of structural changes in a protein's activity when no guidance/knowledge as to which amino acids are required for activity has been provided. While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  Whisstock et al. (2003, see, PTO892) teach that prediction of protein function from sequence and structure is a difficult problem because homologous proteins often have different functions (see abstract). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. Similarly, at the time of the invention, there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. The teachings of Whisstock et al. are further supported by the teachings of Witkowski et al. (1999, See PTO892), where it is shown that even small amino acid changes result in enzymatic activity changes. 
The amount of direction or guidance presented and the existence of working examples:
The specification discloses a method of reducing one or more isoprenoid or precursor thereof, comprising a genetically modified yeast or bacterial host cell E. coli or S. cerevisiae comprising a gene encoding a protein of geranylgeranyl reductase (GGR) enzyme derived from Sulfolobus acidocaldarius comprising the amino acid sequence of SEQ ID NO: 1-8, or a gene encoding a protein of GGR enzyme, which is 95% identical to SEQ ID NO: 1-8, and SEQ ID NO: 9 or 12 having GGR enzymatic activity used in the claimed method of reducing one or more isoprenoid or precursor thereof. However, the specification fails to provide any clue as to the structural elements required in a protein having 80% identity to SEQ ID NO: 1, i.e. 20% non-identity to SEQ ID NO: 1, or which are the structural elements in the Sulfolobus acidocaldarius GGR enzyme or protein having 20% non-identity to SEQ ID NO: 1 known in the art that are essential for any protein to display GGR enzymatic activity. No correlation between structure and function has been presented.
The specification does not support the broad scope of the claims which encompass a method for reducing one or more isoprenoid, or precursor thereof, comprising: (a) providing a genetically modified host cell comprising any nucleic acid derived from any sources encoding any polypeptide operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 80% identity (for claim 4), i.e. 20% non-identity to one of SEQ ID NOs:1-8, and that. 20% non-identity encompasses many GGR enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. 20% non-identity that encompasses many GGR enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting GGR enzymatic activity and; (B) the general tolerance of GGR polypeptide to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any GGR polypeptide amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
The quantity of experimentation required practicing the claimed invention based on the teachings of the specification:
While methods of generating or isolating variants of a polynucleotide were well known in the art at the time of invention, it is not routine in the art to screen by trial and error process for (1) all nucleic acids encoding any protein which is 80% identical to SEQ ID NO: 1, (2) an essentially infinite number of mutations of any gene encoding any GGR protein sequence. The amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a method for reducing one or more isoprenoid, or precursor thereof, comprising: (a) providing a genetically modified host cell comprising any nucleic acid derived from any sources encoding any polypeptide operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 80% identity (for claim 4), i.e. 20% non-identity to one of SEQ ID NOs:1-8, and that. 20% non-identity encompasses many GGR enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, i.e. 20% non-identity that encompasses many GGR enzymes derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of a genetically modified bacterial or yeast host cell comprising any nucleic acid encoding any polypeptide derived from any sources operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 80% identity to one of SEQ ID NOs: 1-8, and used in a claimed method,  having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.

Maintained-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 4, 6-9 and 10 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Kung et al. (Construction of tailored isoprenoid products by structure-guided modification of geranylgeranyl reductase. Structure 22: 1028-1036, 2014, see IDS), is maintained.  This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
The Broadest Reasonable Interpretation (BRI) of claim 4, which is drawn to a method for reducing one or more isoprenoid, or precursor thereof, comprising: (a) providing a genetically modified host cell comprising a nucleic acid encoding a polypeptide operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 80% (for claim 4) to one of SEQ ID NOs:1-8, and SEQ ID NO:9 or SEQ ID NO:12, and a glycine at position 12, a glycine at position 14, a glycine at position 17, alanine at position 304, and an alanine at position 311, wherein (i) the polypeptide is heterologous to the host cell or (ii) the nucleic acid encoding the polypeptide is not operatively linked to the promoter in nature, or a culture comprising the genetically modified host cell, (b) culturing the genetically modified host cell to produce one or more isoprenoid, or precursor thereof, and expressing the polypeptide,  (c) reducing the one or more isoprenoid, or precursor thereof, by the polypeptide; wherein the isoprenoid reduced is geranyl pyrophosphate (GPP), farnesyl pyrophosphate (FPP), geranylgeranyl pyrophosphate (GGPP), geraniol, farnesol (FOH), or geranylgeraniol (GGOH), and (d) recovering the reduced isoprenoid from the genetically modified host cell; wherein the genetically modified host cell is a yeast or bacterium.
Regarding claim 4, 6-9 and 10, Kung et al. teach a recombinant E. coli microorganism, a bacterium expressing a heterologous plasmid comprising a geranylgeranyl reductase (GGR) gene encoding geranylgeranyl reductase (GGR) enzyme derived from Sulfolobus acidocaldarius (SA), i.e. SaGGR, wherein the geranylgeranyl reductase (SaGGR) enzyme catalyzes hydrogenation of carbon-carbon double bonds to produce a saturated alkyl chains of the organism’s unusual isoprenoid-derived cell membrane, wherein the enzymatic reduction of isoprenoid double bonds results in the production of isoprenoid reduced drug or biofuel compounds, wherein the SaGGR comprises two functional domains:  an FAD-binding domain (residue 1-74) and a ligand –binding domain (residue 75-453) (see, pg. 1029, Col 2, para 1, and Fig. 1). Since, GGR enzyme of Kung et al. is from the same source Sulfolobus acidocaldarius as of instant application, the conserved sequence YXWXFP of SEQ ID NO: 9 or 12 is present in the GGR enzyme amino acid sequence of the Kung et al. Kung et al. also teach use of geranylgeranyl pyrophosphate (GGPP) bound to GGR enzyme, wherein GGPP (having 4 double bonds)  reduced to H6GGPP (having one-double bond), i.e. three double bonds are reduced by the GCR enzyme, via H2GGPP (having 3 double bonds), i.e. one  double bond is reduced, and H4GGPP (having 2 double bonds), i.e. two double bonds are reduced, which is also supported by X-ray crystallographic data (see, abstract, Fig. 3, and Table 2), wherein the GCR enzyme is from  Sulfolobus acidocaldarius (SA) same as instant application, which is 100% identical to SEQ ID NO: 1 (elected) of the instant application (see, sequence alignment as shown below as (A)). Kung et al. further teach isolating (recovering reduced isoprenoids, see, page 1029, left Col, para 2) or yielding (recovering or isolating) of reduced isoprenoid compounds H6GGPP (having one-double bond) in Table 2 by using wild type or mutants of GGR enzyme (see, page 1030, left Col, para 2, and Table 2). Kung et al. although teach isolating or yielding reduced isoprenoids, but do not explicitly teach the isolating step is from the recombinant host cell, or from culture supernatant, or from recombinant host cell and culture supernatant, and the Examiner interprets this step under BRI inherently from recombinant host cell. 
(A) RESULT 1
GGR_SULAC
ID   GGR_SULAC               Reviewed;         452 AA.
AC   Q4JA33;
DT   07-OCT-2020, integrated into UniProtKB/Swiss-Prot.
DT   02-AUG-2005, sequence version 1.
DT   23-FEB-2022, entry version 99.
DE   RecName: Full=Digeranylgeranylglycerophospholipid reductase;
DE            Short=DGGGPL reductase;
DE            EC=1.3.-.- {ECO:0000269|PubMed:18375567, ECO:0000269|PubMed:24954619};
DE   AltName: Full=2,3-bis-O-geranylgeranylglyceryl phosphate reductase;
DE   AltName: Full=Geranylgeranyl diphosphate reductase;
DE            Short=GGPP reductase;
DE   AltName: Full=Geranylgeranyl reductase {ECO:0000303|PubMed:18375567};
DE            Short=GGR {ECO:0000303|PubMed:18375567};
GN   OrderedLocusNames=Saci_0986 {ECO:0000312|EMBL:AAY80347.1};
OS   Sulfolobus acidocaldarius (strain ATCC 33909 / DSM 639 / JCM 8929 / NBRC
OS   15157 / NCIMB 11770).
OC   Archaea; Crenarchaeota; Thermoprotei; Sulfolobales; Sulfolobaceae;
OC   Sulfolobus.
OX   NCBI_TaxID=330779;
RX   PubMed=24954619; DOI=10.1016/j.str.2014.05.007;
RA   Kung Y., McAndrew R.P., Xie X., Liu C.C., Pereira J.H., Adams P.D.,
RA   Keasling J.D.;
RT   "Constructing tailored isoprenoid products by structure-guided modification
RT   of geranylgeranyl reductase.";
RL   Structure 22:1028-1036(2014).
CC   -!- FUNCTION: Is involved in the reduction of 2,3-
CC       digeranylgeranylglycerophospholipids (unsaturated archaeols) into 2,3-
CC       diphytanylglycerophospholipids (saturated archaeols) in the
CC       biosynthesis of archaeal membrane lipids. Catalyzes the formation of
CC       archaetidic acid (2,3-di-O-phytanyl-sn-glyceryl phosphate) from 2,3-di-
CC       O-geranylgeranylglyceryl phosphate (DGGGP) via the hydrogenation of
CC       each double bond of the isoprenoid chains. Is not active with NADPH or
CC       NADH as an electron donor; the physiological reducing agent is unknown.
CC       Is also active on the more upstream precursors of membrane lipid
CC       biosynthesis, catalyzing the complete reduction of 3-O-
CC       geranylgeranylglyceryl phosphate (GGGP) to 3-O-phytanylglyceryl
CC       phosphate, and the partial reduction of geranylgeranyl diphosphate
CC       (GGPP) to phytyl diphosphate, thus reducing three of four GGPP double
CC       bonds and preserving the allylic double bond (at position 2). This
CC       reaction product is a reactive prenyl donor, which can be used as a
CC       substrate by archaeal prenyltransferases such as GGGP synthases.
CC       {ECO:0000269|PubMed:18375567, ECO:0000269|PubMed:21515284,
CC       ECO:0000269|PubMed:24954619}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=8 A + a 2,3-bis-O-phytanyl-sn-glycerol 1-phospholipid = a 2,3-
CC         bis-O-(geranylgeranyl)-sn-glycerol 1-phospholipid + 8 AH2;
CC         Xref=Rhea:RHEA:64376, ChEBI:CHEBI:13193, ChEBI:CHEBI:17499,
CC         ChEBI:CHEBI:138139, ChEBI:CHEBI:138140;
CC         Evidence={ECO:0000305|PubMed:18375567, ECO:0000305|PubMed:24954619};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64378;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=2,3-bis-O-(phytanyl)-sn-glycerol 1-phosphate + 8 A = 2,3-bis-
CC         O-(geranylgeranyl)-sn-glycerol 1-phosphate + 8 AH2;
CC         Xref=Rhea:RHEA:64368, ChEBI:CHEBI:13193, ChEBI:CHEBI:17499,
CC         ChEBI:CHEBI:58837, ChEBI:CHEBI:73125;
CC         Evidence={ECO:0000269|PubMed:18375567};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64370;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=4 A + sn-3-O-phytanylglycerol 1-phosphate = 4 AH2 + sn-3-O-
CC         (geranylgeranyl)glycerol 1-phosphate; Xref=Rhea:RHEA:64388,
CC         ChEBI:CHEBI:13193, ChEBI:CHEBI:17499, ChEBI:CHEBI:57677,
CC         ChEBI:CHEBI:152569; Evidence={ECO:0000269|PubMed:18375567};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64390;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=3 A + phytyl diphosphate = (2E,6E,10E)-geranylgeranyl
CC         diphosphate + 3 AH2; Xref=Rhea:RHEA:64380, ChEBI:CHEBI:13193,
CC         ChEBI:CHEBI:17499, ChEBI:CHEBI:58756, ChEBI:CHEBI:75434;
CC         Evidence={ECO:0000269|PubMed:18375567, ECO:0000269|PubMed:24954619};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64382;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- COFACTOR:
CC       Name=FAD; Xref=ChEBI:CHEBI:57692;
CC         Evidence={ECO:0000269|PubMed:21515284, ECO:0000269|PubMed:24954619,
CC         ECO:0000305|PubMed:18375567};
CC       Note=Binds 1 FAD per subunit. {ECO:0000269|PubMed:21515284,
CC       ECO:0000269|PubMed:24954619};
CC   -!- BIOPHYSICOCHEMICAL PROPERTIES:
CC       Kinetic parameters:
CC         Note=kcat is 0.40 min(-1) for the reduction of GGPP to the hexahydro-
CC         product H(6)GGPP. {ECO:0000269|PubMed:24954619};
CC       pH dependence:
CC         Optimum pH is 5.5 for the reduction of GGPP to the hexahydro-product
CC         H(6)GGPP. {ECO:0000269|PubMed:24954619};
CC       Temperature dependence:
CC         Optimum temperature is 55 degrees Celsius for the reduction of GGPP
CC         to the hexahydro-product H(6)GGPP. {ECO:0000269|PubMed:24954619};
CC   -!- PATHWAY: Membrane lipid metabolism; glycerophospholipid metabolism.
CC       {ECO:0000305|PubMed:18375567}.
CC   -!- SUBUNIT: Monomer. {ECO:0000269|PubMed:21515284}.
CC   -!- SIMILARITY: Belongs to the geranylgeranyl reductase family.
CC       {ECO:0000305}.

  Query Match             100.0%;  Score 2370;  DB 1;  Length 452;
  Best Local Similarity   100.0%;  
  Matches  452;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKELKYDVLIIGGGFAGSSAAYQLSRRGLKILLVDSKPWNRIGDKPCGDAVSKAHFDKLG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKELKYDVLIIGGGFAGSSAAYQLSRRGLKILLVDSKPWNRIGDKPCGDAVSKAHFDKLG 60

Qy         61 MPYPKGEELENKINGIKLYSPDMQTVWTVNGEGFELNAPLYNQRVLKEAQDRGVEIWDLT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MPYPKGEELENKINGIKLYSPDMQTVWTVNGEGFELNAPLYNQRVLKEAQDRGVEIWDLT 120

Qy        121 TAMKPIFEDGYVKGAVLFNRRTNEELTVYSKVVVEATGYSRSFRSKLPPELPITEDLDDK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TAMKPIFEDGYVKGAVLFNRRTNEELTVYSKVVVEATGYSRSFRSKLPPELPITEDLDDK 180

Qy        181 DADVAYREVLLTKEDIEDHDYLRIFIDQETSPGGYWWYFPKGKNKVNVGLGIQGGMGYPS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DADVAYREVLLTKEDIEDHDYLRIFIDQETSPGGYWWYFPKGKNKVNVGLGIQGGMGYPS 240

Qy        241 IHEYYKKYLDKYAPDVDKSKLLVKGGALVPTRRPLYTMAWNGIIVIGDSGFTVNPVHGGG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IHEYYKKYLDKYAPDVDKSKLLVKGGALVPTRRPLYTMAWNGIIVIGDSGFTVNPVHGGG 300

Qy        301 KGSAMISGYCAAKAILSAFETGDFSASGLWDMNICYVNEYGAKQASLDIFRRFLQKLSND 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KGSAMISGYCAAKAILSAFETGDFSASGLWDMNICYVNEYGAKQASLDIFRRFLQKLSND 360

Qy        361 DINYGMKKKIIKEEDLLEASEKGDLHLSVADKAMRVISGLGRPSLLFKLKAVAESMKKIK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DINYGMKKKIIKEEDLLEASEKGDLHLSVADKAMRVISGLGRPSLLFKLKAVAESMKKIK 420

Qy        421 ELYLNYPRSPSSLGSWRREVDNVLTEFNKSLS 452
              ||||||||||||||||||||||||||||||||
Db        421 ELYLNYPRSPSSLGSWRREVDNVLTEFNKSLS 452

Because the geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the claimed invention and that of geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the reference is one and the same, Examiner takes the position that the conserved sequence YXWXFP as SEQ ID NO: 9 or 12 is inherently present in the GGR enzyme amino acid sequence of the Kung et al. (see, evidential reference Sasaki et al. Structure and mutations analysis of Archaeal geranylgeranyl reductase. J. Mol. Biol. (2011), 409: 543-557, see, PTO892, see, abstract). Since the Office does not have the facilities for examining and comparing applicants' geranylgeranyl reductase (GGR) enzyme having conserved sequence YXWXFP as SEQ ID NO: 9 or 12 recited by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (GGR enzyme) and the product (GGR enzyme) of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Similarly, Because the geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the claimed invention for producing reduced isoprenoids and that of geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the reference for producing reduced isoprenoids, is one and the same, Examiner takes the position that the isolating or yielding or recovering of the reduced isoprenoid inherently from recombinant host cell of the Kung et al. (see, evidential reference- Beck et al. Production of isoprene, isoprenoid, and isoprenoid precursors using an alternative lower mevalonate pathway. WO 2014/100726 A2, publication 06/26/2014). Since the Office does not have the facilities for examining and comparing applicants' recovering of the reduced isoprenoid and recited by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (reduced isoprenoid) and the product (reduced isoprenoid) of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, Kung et al. anticipate claims 4, 6-9 and 10 of the instant application as written.

Arguments: Applicants state with traverse that solely for the purpose of expediting prosecution, amend Claim 4 to avoid the rejection, and mended Claim 4 is described above. Claims 6-10 depend from Claim 4. Claim 5 is canceled, and further state that Kung et al. disclose overexpressing Sulfolobus acidocaldarius GGR in E. coli, lysing the cells, and purifying the GGR protein (page 1034, left column, "Protein Overexpression and Purification" section), and Kung et al. do not teach "(d) recovering the reduced isoprenoid from the genetically modified host cell". 
Response: This is not found persuasive because Kung et al. indeed teach isolating (recovering reduced isoprenoids, see, page 1029, left Col, para 2) or yielding (recovering or isolating) of reduced isoprenoid compounds H6GGPP (having one-double bond) in Table 2 by using wild type or mutants of GGR enzyme (see, page 1030, left Col, para 2, and Table 2). Kung et al. although teach isolating or yielding reduced isoprenoids, but do not explicitly teach the isolating step is from the recombinant host cell, or from culture supernatant, or from recombinant host cell and culture supernatant, and the Examiner interprets this step under BRI inherently from recombinant host cell. Because the geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the claimed invention for producing reduced isoprenoids and that of geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the reference for producing reduced isoprenoids, is one and the same, Examiner takes the position that the isolating or yielding or recovering of the reduced isoprenoid inherently from recombinant host cell of the Kung et al. (see, evidential reference- Beck et al. Production of isoprene, isoprenoid, and isoprenoid precursors using an alternative lower mevalonate pathway. WO 2014/100726 A2, publication 06/26/2014). Since the Office does not have the facilities for examining and comparing applicants' recovering of the reduced isoprenoid and recited by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (reduced isoprenoid) and the product (reduced isoprenoid) of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, the rejection is maintained.

Conclusion
Status of the claims:
Claims 4, 6-9 and 10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (see, substantial amendment of claim 4).  
Applicants must respond to the objections/rejections in each of the numbered sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656